UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 YUME, INC. (Name of Registrant as Specified in Its Charter) VIEX OPPORTUNITIES FUND, LP – SERIES ONE VIEX OPPORTUNITIES FUND, LP – SERIES TWO VIEX SPECIAL OPPORTUNITIES FUND II, LP VIEX GP, LLC VIEX SPECIAL OPPORTUNITIES GP II, LLC VIEX CAPITAL ADVISORS, LLC ERIC SINGER ELIAS N. NADER (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: VIEX Opportunities Fund, LP – Series One, together with the other participants named herein (collectively, “VIEX”), has made a definitive filing with the Securities and Exchange Commission of a proxy statement and accompanying GOLD proxy card to be used to solicit votes for the election of VIEX’s slate of highly qualified director nominees to the Board of Directors of YuMe, Inc., a Delaware corporation (the “Company”), at the Company’s upcoming 2016 annual meeting of stockholders, or any other meeting of stockholders held in lieu thereof, and any adjournments, postponements, reschedulings or continuations thereof. On May 16, 2016, VIEX issued the following press release: Glass Lewis Recommends YuMe Stockholders Vote for Both VIEX Opportunities Fund Nominees on the GOLD Proxy Card - Glass Lewis says "investors would be better served supporting" the VIEX nominees - VIEX believes direct stockholder representation in the boardroom is critical - Vote the GOLD VIEX proxy card today to elect Elias Nader and Eric Singer NEW YORK, May 16, 2016 /PRNewswire/ VIEX Opportunities Fund, LP – Series One ("VIEX"), the largest stockholder of YuMe, Inc. (NYSE: YUME) ("YuMe" or the "Company"), owning approximately 15.8% of the outstanding common stock of the Company, announced today that a leading independent proxy voting advisory firm, Glass Lewis & Co. ("Glass Lewis"), has recommended that YuMe stockholders vote on the GOLD VIEX proxy card FOR the election of VIEX's highly-qualified director candidates, Elias Nader and Eric Singer, and FOR VIEX's board declassification proposal at the upcoming annual meeting of stockholders of the Company. Eric Singer, founder of VIEX, responded to Glass Lewis' report, stating, "We are gratified to have received Glass Lewis' support for the election of both our nominees. Companies like YuMe underscore the importance of stockholders speaking up with a strong voice when a board demonstrates such little regard for capital allocation, cost structure, corporate governance and strategic planning. We are confident that the solution at YuMe requires direct stockholder representation in the boardroom. We welcome the Glass Lewis endorsement and urge our fellow YuMe stockholders to vote their GOLD proxy today to elect both of our nominees." In recommending that YuMe stockholders elect both VIEX nominees, Elias Nader and Eric Singer, Glass Lewis stated: "In view of concerns principally relating to a misaligned and poorly described cost structure, questionable capital allocations that have seemingly failed to even maintain much less expand revenue levels and a dubious commitment to willingly improve upon minimally acceptable corporate governance protocols, we believe there is a sound case for the appointment of candidates with a particular focus on cost rationalization and shareholder representation." Glass Lewis recognized the need to review the Company's operating expenses and capital allocation programs: "we believe there is a reasonable case to suggest YuMe investors would benefit from a more thorough review of the Company's operating expenses and capital allocation programs as a means to press YuMe's margins closer to the peer median and potentially improve the Company's mediocre revenue growth." In endorsing VIEX's case for change, Glass Lewis noted the YuMe board's insufficient response to stockholder concerns, underscoring the urgent need for stockholder intervention at YuMe: "Based on available disclosure, then, we are inclined to suggest YuMe's corporate governance framework and general responsiveness to shareholder concerns are largely predicated on the willingness of one or more investors to publicly press the board for change. We do not believe this represents a particularly progressive approach to corporate governance." GLASS LEWIS HAS ENDORSED BOTH OF OUR HIGHLY-QUALIFIED NOMINEES AND OUR PROPOSAL TO DECLASSIFY THE YUME BOARD – VOTE THE GOLD PROXY CARD TODAY. If you have already voted YuMe's white proxy card, a later dated GOLD proxy card will revoke your previously cast vote. If you have any questions, or require assistance with your vote, please contact Morrow & Co., LLC, toll- free at (800) 662-5200, call direct at (203) 658-9400 or email: viex@morrowco.com Contacts Investors: Morrow & Co., LLC Tom Ball, 203-658-9400 tomball@morrowco.com or John Ferguson, 203-658-9400 jferguson@morrowco.com SOURCE VIEX Opportunities Fund, LP
